IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 62 EM 2019
                                              :
                      Respondent              :
                                              :
                                              :
               v.                             :
                                              :
                                              :
 DEMANUEL COLES,                              :
                                              :
                      Petitioner              :


                                        ORDER



PER CURIAM

       AND NOW, this 12th day of August, 2019, the Application for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file an

allocatur petition within 30 days.